                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ARTEZ OLIVER,
ADC #153539                                                                    PLAINTIFF

V.                                5:18-CV-238-BRW-BD

JAMES GIBSON                                                                   DEFENDANT

                                           ORDER

       I have received a Recommended Disposition (“Recommendation”) from Magistrate

Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, I approve and adopt the Recommendation in all respects.

       Mr. Oliver’s claims are DISMISSED, without prejudice, based on his failure to comply

with the Court’s April 5, 2019 Order.

       IT IS SO ORDERED, this 30th day of May, 2019.



                                                        Billy Roy Wilson__________________
                                                        UNITED STATES DISTRICT JUDGE
